STATE OF MICHIGAN

                           COURT OF APPEALS



DAVID MORAN,                                                       UNPUBLISHED
                                                                   January 19, 2016
               Plaintiff-Appellant,

v                                                                  No. 323925
                                                                   Kalamazoo Circuit Court
CITY OF KALAMAZOO,                                                 LC No. 2013-000513-CD

               Defendant-Appellee.


Before: BOONSTRA, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

      Plaintiff David Moran appeals as of right the trial court’s order granting defendant City of
Kalamazoo’s motion for summary disposition pursuant to MCR 2.116(C)(10). We affirm.

       Plaintiff is a Caucasian male who was employed by the Kalamazoo Department of Public
Safety (KDPS) as a public safety officer (PSO) since 2006. In 2013, plaintiff applied for a
promotion to the rank of sergeant. This case, brought under the Civil Rights Act (CRA), MCL
37.2101 et seq., arises out of defendant’s failure to promote plaintiff to sergeant.

        In 2011, plaintiff was assigned to accompany Amil Alwan, another PSO with the KDPS,
while they were on duty, because Alwan was emotionally “unstable” due to the recent killing of
his friend Eric Zapata, who had been a PSO with the KDPS. While plaintiff was driving their
patrol vehicle and Alwan was riding in the passenger seat, they passed David Deppe, who was
standing by the side of the street. Deppe held his two middle fingers up at plaintiff and Alwan
and yelled obscenities at them. Plaintiff and Alwan confronted Deppe and arrested him after
discovering that he had outstanding warrants. They handcuffed Deppe and placed him in the
backseat of their patrol vehicle. While plaintiff was driving them to the police station, a verbal
altercation began between Deppe and Alwan. Alwan asked plaintiff to pull over and plaintiff
complied. Alwan got out of the vehicle and applied physical pressure to Deppe, causing him
pain. Plaintiff claimed that he told Alwan to “knock it off,” but otherwise he did not attempt to
prevent Alwan from harming Deppe despite acknowledging that Alwan had no legitimate reason
to use force against Deppe. Karianne Thomas, the deputy chief of the KDPS, considered
plaintiff to have exercised poor judgment in complying with Alwan’s request to stop the vehicle
and in not preventing Alwan from harming Deppe. Although plaintiff stated that he considered
Alwan to be his supervisor because Alwan had seniority over him, Thomas testified at deposition
that this was incorrect. All PSOs had the same rank regardless of seniority.

                                               -1-
        In 2012, plaintiff applied to become a member of the KDPS’s bomb squad. Four
positions were open on the squad. As part of the test to determine who would be accepted onto
the squad, plaintiff was required to perform various exercises while wearing a 90-pound bomb
suit. Plaintiff performed poorly in the bomb-suit test and was not chosen for the squad. Initially,
three Caucasian men were selected for the bomb squad. Shortly thereafter, Sara Choi, an Asian
female employee of the KDPS, was selected to fill the fourth position. Evidence shows that she
performed well on the entrance exercises, including the bomb-suit test.

        In 2013, plaintiff applied for the position of sergeant. The process of determining whom
to promote from the rank of PSO to sergeant was composed of three phases. Phase one was a
written examination. Phase two was a review of the candidates’ personnel files. Phase three was
an oral examination. Plaintiff achieved the highest overall score and was ranked first among
nine candidates. However, his score on the oral examination was second lowest. Six positions
for sergeant were available.

        Jeff Hadley, the chief of the KDPS, was responsible for choosing which candidates to
promote to sergeant. He consulted his executive staff before making the decision. Thomas, a
member of Hadley’s executive staff, told Hadley that plaintiff performed poorly on the oral
examination and that his answers to two questions in particular raised concern. Specifically,
when plaintiff was asked to describe an instance when he observed another KDPS employee
behaving contrary to plaintiff’s conscience such that plaintiff was required to act, plaintiff
responded that he saw an officer take out his gun and look at it. When plaintiff was asked to
describe a time when he talked to a coworker about the coworker’s failure to adequately perform
his or her job, plaintiff responded that he told a trainee to be aware of the “pecking order” among
the PSOs. Thomas was concerned about these answers because there was no pecking order
among PSOs and plaintiff’s answers showed that his judgment had not progressed since the
Alwan incident in 2011. Hadley testified at deposition that he did not promote plaintiff to
sergeant because plaintiff was not professionally mature enough for the position. Instead,
Hadley filled the six sergeant positions with three Caucasians, two African-Americans, and one
American-Indian. Plaintiff sued defendant for race discrimination and the trial court granted
defendant’s motion for summary disposition.

        This Court reviews de novo a trial court’s decision regarding a motion for summary
disposition. Latham v Barton Malow Co, 480 Mich. 105, 111; 746 NW2d 868 (2008). This
Court reviews a motion brought under MCR 2.116(C)(10) “by considering the pleadings,
admissions, and other evidence submitted by the parties in the light most favorable to the
nonmoving party. Summary disposition is appropriate if there is no genuine issue regarding any
material fact and the moving party is entitled to judgment as a matter of law.” Id. “The
reviewing court should evaluate a motion for summary disposition under MCR 2.116(C)(10) by
considering the substantively admissible evidence actually proffered in opposition to the
motion.” Maiden v Rozwood, 461 Mich. 109, 121; 597 NW2d 817 (1999).

        The CRA states in relevant part that an employer shall not “[f]ail or refuse to hire or
recruit, discharge, or otherwise discriminate against an individual with respect to employment,
compensation, or a term, condition, or privilege of employment, because of religion, race, color,
national origin, age, sex, height, weight, or marital status.” MCL 37.2202(1)(a). If a plaintiff


                                                -2-
can produce direct evidence of racial bias, then the plaintiff can “prove unlawful discrimination
in the same manner as a plaintiff would prove any other civil case.” Hazle v Ford Motor Co, 464
Mich. 456, 462; 628 NW2d 515 (2001). However, when a plaintiff presents circumstantial, rather
than direct, evidence of discrimination, Michigan courts “allow a plaintiff to present a rebuttable
prima facie case on the basis of proofs from which a factfinder could infer that the plaintiff was
the victim of unlawful discrimination.” DeBrow v Century 21 Great Lakes, Inc (After Remand),
463 Mich. 534, 538; 620 NW2d 836 (2001). This is known as the McDonnell Douglas approach
because it “has its roots in McDonnell Douglas Corp v Green, 411 U.S. 792, 802-805; 93 S. Ct.
1817; 36 L. Ed. 2d 668 (1973), and has been employed in countless subsequent decisions.” Id. at
537. To present a prima facie case of discrimination, a plaintiff must present evidence that (1) he
belonged to a protected class, (2) he “suffered an adverse employment action,” (3) he was
qualified for the position that defendant denied him, and (4) that his “failure to obtain the
position occurred under circumstances giving rise to an inference of unlawful discrimination.”
Sniecinski v Blue Cross & Blue Shield of Mich, 469 Mich. 124, 134; 666 NW2d 186 (2003).
With regard to the fourth element, an inference of unlawful discrimination arises where
individuals other than the plaintiff, “similarly situated and outside the protected class, were
unaffected by the employer’s adverse conduct.” Town v Mich Bell Tel Co, 455 Mich. 688, 695;
568 NW2d 64 (1997).

        If a plaintiff establishes a prima facie case, the burden shifts to the defendant to articulate
a “legitimate, nondiscriminatory reason” for its employment decision. Lytle v Malady (On
Rehearing), 458 Mich. 153, 173; 579 NW2d 906 (1998), quoting Texas Dep’t of Community
Affairs v Burdine, 450 U.S. 248, 252-253; 101 S. Ct. 1089; 67 L. Ed. 2d 207 (1981). After the
employer extinguishes the presumption of unlawful discrimination, to survive the defendant’s
motion for summary disposition, “the plaintiff must demonstrate that the evidence in the case,
when construed in the plaintiff’s favor, is ‘sufficient to permit a reasonable trier of fact to
conclude that discrimination was a motivating factor for the adverse action taken by the
employer toward the plaintiff.’” Hazle, 464 Mich. at 465, quoting Lytle (On Rehearing), 458
Mich. at 176. In other words, “the evidence must create a material issue of fact on which
reasonable minds could conclude that the employer’s stated reason is a pretext for discrimination
for summary judgment to be precluded.” Town, 455 Mich. at 698.

       A plaintiff can establish that a defendant’s articulated legitimate,
       nondiscriminatory reasons are pretexts (1) by showing the reasons had no basis in
       fact, (2) if they have a basis in fact, by showing that they were not the actual
       factors motivating the decision, or (3) if they were factors, by showing that they
       were jointly insufficient to justify the decision. [Feick v Monroe Co, 229 Mich
       App 335, 343; 582 NW2d 207 (1998).]

And, “the soundness of an employer’s business judgment may not be questioned as a means of
showing pretext.” Meagher v Wayne State Univ, 222 Mich. App. 700, 711-712; 565 NW2d 401
(1997).

        Here, plaintiff did not present direct evidence of discrimination, so plaintiff was allowed
to use the McDonnell Douglas approach “to present a rebuttable prima facie case on the basis of



                                                 -3-
proofs from which a factfinder could infer that the plaintiff was the victim of unlawful
discrimination.” DeBrow (After Remand), 463 Mich. at 538.

        There is no dispute that plaintiff met the first three elements of his prima facie case. As a
Caucasian, he was a member of a protected class with regard to race. MCL 37.2202(1)(a); Lind
v Battle Creek, 470 Mich. 230, 232-233; 681 NW2d 334 (2004). He met the second element
because he “did not receive the promotion for which” he applied. Hazle, 464 Mich. at 467. He
met the third element for several reasons. He had been a PSO for at least five years and was,
therefore, eligible for the position of sergeant according to the collective bargaining agreement
(CBA), which controlled promotions to sergeant. He had the highest score on the written
examination and the highest overall score on the promotional examination. And, he received
positive performance reviews in 2011 and 2012. See Wilcoxon v Minnesota Mining & Mfg Co,
235 Mich. App. 347, 369; 597 NW2d 250 (1999).

        Although the trial court concluded that plaintiff established a prima facie case, defendant
argues that plaintiff failed to meet the fourth requirement—that plaintiff’s “failure to obtain the
position occurred under circumstances giving rise to an inference of unlawful discrimination.”
Sniecinski, 469 Mich. at 134. We agree.

         Plaintiff argues that he met the fourth element because he was more qualified than the
minority candidates who were hired for the position of sergeant. He argues that he had the
highest total score on the examination, he had more experience working on the streets as a PSO,
he had more seniority, and he had more education. However, evidence shows that a candidate’s
score on the examination was relevant only to determine which candidates were eligible for
promotion. Under the CBA, only the candidates who scored in the top five on the examination
were eligible. Hadley and Thomas testified that scores were irrelevant when actually choosing a
candidate. Hadley and Thomas also testified that a candidate’s experience working in the streets
as a PSO with regard to calls responded to or arrests made was irrelevant because that experience
depended on whether a PSO worked in a high-crime area, not the quality of the PSO. Although
it is true that plaintiff had slightly more seniority than two of the minority candidates who were
promoted, the amount of seniority was negligible and years of experience was merely a factor in
determining a candidate’s score which, as discussed, was only relevant for determining who was
eligible for promotion. Although plaintiff had a B.A. and was working on obtaining an M.A. at
the time of the promotions, plaintiff presented no evidence that such formal education was
relevant to the position of sergeant. And, the resumes of two of the minority candidates who
were hired show that one of them had a B.S. and that the candidates had at least as much training
as plaintiff in subjects specific to police work. Therefore, plaintiff failed to show that he was
more qualified for the position of sergeant than were the minority candidates who were hired for
the position, thus failing to establish a question of fact as to whether his failure to obtain a
promotion to sergeant “occurred under circumstances giving rise to an inference of unlawful
discrimination.” Id. See also Plieth v St Raymond Church, 210 Mich. App. 568, 574; 534 NW2d
164 (1995); Campbell v Human Servs Dep’t, 286 Mich. App. 230, 240; 780 NW2d 586 (2009).

       Plaintiff also argues that he satisfied the fourth element of his prima facie case because he
presented evidence that the KDPS had a pattern of considering race when making promotional
decisions. In support of this argument, plaintiff cites the deposition testimony of several


                                                -4-
employees of the KDPS. Specifically, Brian Uridge, an assistant chief of the KDPS, testified
that there were specific instances of where Hadley considered a candidate’s race when promoting
a person to the position of sergeant. However, he could not recall any of these instances.
Roberto Zuniga, a captain at the KDPS, testified that he thought race was a factor in promotional
decisions because he assumed that the KDPS had a higher number of African-American officers
than it did in the 1960s. Andres Wells, a sergeant of the KDPS, testified that he was a field
training officer (FTO) for the KDPS involved in selecting new FTOs. At one time, the names of
two minority candidates for FTO were added to the list of candidates and Wells did not know
why.

        Uridge’s testimony did not provide any other specific instance of discrimination
regarding race. Zuniga merely testified that race was “some kind of factor” and his opinion was
based on his assumption that the number of African-American officers had increased since the
1960s. Wells’s testimony is void of any evidence as to why the two minorities were added to the
list of FTO candidates. Furthermore, there is ample testimony in the record indicating that
Hadley did not consider race when determining whom to promote to sergeant. We conclude that
none of the testimony plaintiff cites establishes a question of fact as to whether plaintiff’s failure
to obtain a promotion to sergeant “occurred under circumstances giving rise to an inference of
unlawful discrimination.” Id. Rather, plaintiff’s assertion that the above testimony shows that
Hadley considered race when deciding whom to promote for sergeant in 2013 is merely
speculation and conjecture, which cannot defeat summary disposition. Libralter Plastics, Inc v
Chubb Group of Ins Cos, 199 Mich. App. 482, 486; 502 NW2d 742 (1993). Indeed, there is
nothing about the testimony “from which a jury, if unaware of defendants’ reasons, could infer
unlawful discrimination.” Hazle, 464 Mich. at 471.

         Plaintiff also attempts to support his argument that KDPS had a practice of considering
race when making promotional decisions by showing, through statistics, the existence of such a
practice. Specifically, plaintiff presented evidence concerning 25 promotions at the KDPS from
2008 through 2013. After examining this evidence, we fail to recognize a pattern indicating a
racial bias against Caucasians or any race. In fact, the KDPS refused to promote a candidate of a
minority race—even when minority candidates were eligible for promotion—in seven of the
promotions for which plaintiff presented statistics. Plaintiff argues that statistics show that when
the first-ranked candidate was not promoted, African-Americans were promoted approximately
35% of the time, and that out of the 63 promotions at the KDPS from June 30, 2008 through July
28, 2013, 17 of these promotions went to minority candidates. We do not find fault with
plaintiff’s calculations. However, plaintiff cites no law supporting the proposition that such
statistics indicate racial discrimination. Any inference of discrimination concerning these
statistics is mere speculation that cannot defeat summary disposition, Libralter Plastics, Inc, 199
Mich. App. at 486, especially given the weakness of such evidence when used by itself to support
a prima facie case of discrimination, Featherly v Teledyne Indus, Inc, 194 Mich. App. 352, 360-
361; 486 NW2d 361 (1992).

        Next, plaintiff argues that his failure to gain a place on the bomb squad in 2012 indicates
a pattern of discrimination showing that his failure to be promoted to sergeant in 2013 gives rise
to an inference of unlawful discrimination. This argument fails. Evidence clearly shows that
plaintiff was not chosen for the squad because he performed poorly on the bomb-suit portion of


                                                 -5-
the test. Specifically, plaintiff was physically shaking throughout the bomb-suit exercises, his
heart rate and pulse increased dramatically, and he improperly brought everything to eye-level
rather than looking at them through his visor. In contrast, Choi performed well in the bomb-suit
test and in the other portions of the examination. Plaintiff argues that handwritten notes of an
examination evaluator showing that he achieved a “high pass” whereas Choi achieved merely a
“pass” show that plaintiff was more qualified to be on the bomb squad than was Choi. However,
there is no evidence indicating to which portion of the bomb-squad examination these notes
refer. Furthermore, other handwritten notes clearly show that plaintiff performed poorly in the
bomb-suit exercise. Plaintiff also presented emails from various KDPS employees in
supervisory positions indicating that Choi’s addition to the bomb squad would add diversity to
the squad. However, to the extent that these emails show bias, the bias concerns gender rather
than race. And, plaintiff presented no evidence showing that the remarks regarding diversity
“were causally related to” defendant’s failure to place plaintiff on the bomb squad. Sniecinski,
469 Mich. at 136. Moreover, even if the bomb squad incident were an instance of discrimination,
it is merely one instance and would not indicate a pattern or practice of discrimination. See
Campbell, 286 Mich. App. at 240.

        Plaintiff next argues that the fourth element of his prima facie case is satisfied because he
presented evidence that Hadley was under pressure to promote minorities. Specifically, plaintiff
presented evidence that Hadley’s performance was evaluated according to his efforts to diversify
the KDPS and that he received quarterly reports and an annual affirmative action plan (AAP)
showing the demographics of the employees of the KDPS. Plaintiff cites no law supporting the
proposition that such evidence can satisfy the elements of a prima facie case of discrimination
and has thus abandoned his argument. Prince v MacDonald, 237 Mich. App. 186, 197; 602
NW2d 834 (1999). Further, we see nothing in the record showing that Hadley was under
pressure to make decisions concerning the 2013 sergeant promotions according to the race of the
candidates. The AAP and quarterly reports on the demographics of the KDPS merely show that
Hadley was encouraged to diversify the KDPS by ensuring that recruitment efforts reached
minority communities and to make sure that hiring and promotional procedures were fair to all
candidates. Although Hadley’s 2012 performance review states that he made efforts to promote
a diverse workforce, there is no indication as to what these efforts were. And, Hadley testified
that he considered the term “diversity” to refer to “a multitude of different things” such as a
candidate’s thought and background. At bottom, any conclusion based on the AAP, the quarterly
reports, or Hadley’s performance assessments that Hadley was pressured to discriminate
according to race is pure conjecture, which cannot defeat summary disposition. Libralter
Plastics, Inc, 199 Mich. App. at 486.

        In sum, plaintiff has failed to establish a question of fact as to whether his failure to be
promoted to sergeant in 2013 “occurred under circumstances giving rise to an inference of
unlawful discrimination.” Sniecinski, 469 Mich. at 134. Therefore, summary disposition for
defendant was proper. Latham, 480 Mich. at 111. Moreover, even if plaintiff had presented a
prima facie case of discrimination, plaintiff failed to establish a question of fact regarding
pretext.

        Defendant articulated a “legitimate, nondiscriminatory reason” for not promoting plaintiff
to sergeant in 2013. Lytle (On Rehearing), 458 Mich. at 173. Specifically, defendant argued that


                                                -6-
it did not promote plaintiff because plaintiff performed poorly on the oral interview portion of
the promotional examination. Evidence supports defendant’s argument. To survive defendant’s
motion for summary disposition, it was plaintiff’s burden to “demonstrate that the evidence in
the case, when construed in the plaintiff’s favor, is ‘sufficient to permit a reasonable trier of fact
to conclude that discrimination was a motivating factor for the adverse action taken by the
employer toward the plaintiff.’” Hazle, 464 Mich. at 465, quoting Lytle (On Rehearing), 458
Mich. at 176.

        Plaintiff first argues that defendant’s reason for not promoting him was mere pretext
because defendant provided differing rationales for not promoting plaintiff. However, there is no
evidence that defendant ever argued but one reason for not promoting plaintiff—that plaintiff’s
answers to the questions in the oral examination showed that his judgment had not improved
since the Alwan incident. Plaintiff’s failure to provide any evidence of defendant’s providing
conflicting reasons for not promoting him is “fatal” to his argument that such conflicting reasons
evidenced pretext. Id. at 474.

         Next, plaintiff argues that defendant’s reason for not promoting him was pretext because
plaintiff was not disciplined for the Alwan incident, his 2011 performance review did not
mention the Alwan incident, and his 2012 performance review stated that plaintiff would
“progressively move into a command position within the next several years[.]” Although
evidence shows all of that to be true, that does not in any way suggest that defendant’s proffered
reason for not promoting plaintiff had no basis in fact, was not defendant’s true motivation, or
was not a sufficient motivation. Feick, 229 Mich. App. at 343. As discussed, defendant claimed
that it did not promote plaintiff because of his answers to the oral examination. The examination
occurred after the 2011 and 2012 performance reviews, so those reviews could not have
accounted for the lack of improvement in judgment that plaintiff demonstrated during the 2013
oral examination. And, plaintiff has not shown how the fact that he was not disciplined for the
Alwan incident is relevant. None of the above evidence creates “a material issue of fact on
which reasonable minds could conclude that the employer’s stated reason is a pretext for
discrimination for summary judgment to be precluded.” Town, 455 Mich. at 698.

        Additionally, plaintiff argues that discrepancies in testimony regarding whether Hadley
knew about plaintiff’s answers to the oral examination questions show that defendant’s reasons
for not promoting him were pretext. However, plaintiff has cited no evidence suggesting that
Hadley decided to not promote plaintiff before he knew about plaintiff’s answers to the questions
on the oral examination that indicated his judgment had not progressed since the Alwan incident.

        Finally, plaintiff argues that the fact that he obtained a passing score on the oral
examination and the questions at issue shows that defendant’s reason for not promoting him was
pretext. This argument lacks merit. Although plaintiff passed the oral examination, his score
was the second-lowest of the nine candidates. And, his scores on the two questions at issue,
discussed above, show that plaintiff applied ethical standards only when convenient, that he
sometimes compromised, that he hesitated, and that he did not fully address issues. Far from
indicating that defendant’s purported reason for not promoting plaintiff was a pretext, the scores
assessed to his oral examination questions give further credence to defendant’s purported reason
for not promoting plaintiff—i.e., that plaintiff’s judgment had not improved since the Alwan


                                                 -7-
incident. We thus conclude that plaintiff failed to “create a material issue of fact on which
reasonable minds could conclude that the employer’s stated reason is a pretext for discrimination
for summary judgment to be precluded.” Town, 455 Mich. at 698. The trial court properly
granted summary disposition to defendant. Latham, 480 Mich. at 111.

         Plaintiff also argues that when making a determination on defendant’s motion for
summary disposition, the trial court improperly relied on a mobile video recording (MVR) of the
Alwan incident because the probative value of the MVR was substantially outweighed by the
danger of unfair prejudice under MRE 403. Plaintiff moved the trial court in limine to exclude
the MVR from being entered into evidence at trial. However, after defendant moved for
summary disposition and attached the MVR as an exhibit to its brief in support of its motion for
summary disposition, plaintiff never objected to the trial court’s considering the MVR in
deciding defendant’s motion for summary disposition. Therefore, this issue is unpreserved.
MRE 103(c)(1); Walters v Nadell, 481 Mich. 377, 387; 751 NW2d 341 (2008). This Court
reviews unpreserved issues for plain error. Richard v Schneiderman & Sherman, PC (On
Remand), 297 Mich. App. 271, 273; 824 NW2d 573 (2012). “Plain error occurs at the trial court
level if (1) an error occurred (2) that was clear or obvious and (3) prejudiced the party, meaning
it affected the outcome of the lower court proceedings.” Id. (quotation omitted).

         “All relevant evidence is admissible, except as otherwise provided by . . . these
rules . . . .” MRE 402. Evidence is relevant if it has “any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.” MRE 401. “Although relevant, evidence may be excluded if
its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence.” MRE 403. MRE 403 “does not prohibit prejudicial
evidence; only evidence that is unfairly so. Evidence is unfairly prejudicial when there exists a
danger that marginally probative evidence will be given undue weight by the jury.” Lewis v
LeGrow, 258 Mich. App. 175, 199; 670 NW2d 675 (2003), quoting Waknin v Chamberlain, 467
Mich. 329, 334 n 3; 653 NW2d 176 (2002).

        The MVR is an audio and video recording of the Alwan incident from the perspective of
the windshield of plaintiff and Alwan’s police vehicle. We conclude that it was relevant because
it corroborates defendant’s proffered reason for not promoting plaintiff to sergeant in so far as it
shows that the Alwan incident occurred. MRE 401. Although plaintiff argues that the MVR is
unfairly prejudicial, we find that there is absolutely nothing about it that could cause a factfinder
to give it undue weight. Lewis, 258 Mich. App. at 199. Plaintiff is never visible in the recording
and we can discern no indication that plaintiff’s voice is recorded in the audio. The MVR
depicts nothing with regard to plaintiff that was not provided to the trial court through deposition
or other forms of evidence. There is no indication that defendant submitted the MVR solely “for
the sake of its prejudicial effect[.]” Waknin, 467 Mich. at 334. Indeed, there is simply no basis
on which to conclude that the probative value of the MVR—i.e., its relevance to corroborate
defendant’s reason for not promoting plaintiff—was substantially outweighed by unfair prejudice
under MRE 403. Id. Furthermore, plaintiff’s assertion that the trial court relied on the MVR,
and was confused by it, in ruling on defendant’s motion for summary disposition is pure
speculation. Rather, transcripts of the motion hearing indicate that the trial court gave the MVR


                                                -8-
cursory, if any, consideration. Therefore, plaintiff failed to establish plain error affecting the
outcome of the lower court proceedings with regard to the MVR. Richard (On Remand), 297
Mich. App. at 273.

       Affirmed.



                                                            /s/ Mark T. Boonstra
                                                            /s/ David H. Sawyer
                                                            /s/ Jane E. Markey




                                               -9-